DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities:
Claim 19 comprises the terms “one of battery cells” (line 4), “two of the battery cells” (lines 5-6), and “the plurality of battery cells” (line 8). To bring a higher level of cohesion to these terms, the Examiner suggests amending the first two terms to “one of a plurality of battery cells” and “two of the plurality of battery cells”, respectively.
Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (US 2017/0294790; “Tian”).
Regarding claim 16, Tian teaches a method (figure 4) for charging control applied to a device for charging control, the method comprising:
identifying a charging mode of an external charging device, and sending a control instruction correspondingly according to the charging mode (S410); and
controlling a charging circuit to charge a battery unit according to the control instruction and a charging signal output by the external charging device (S420).
As for claim 17, Tian teaches wherein the charging mode comprises a fast charging mode (high voltage) or a normal mode (low voltage), and identifying the charging mode of the external charging device (S410), and sending the control instruction correspondingly according to the charging mode (S410) comprises:
sending a first control instruction when the charging mode is the fast charging mode (para. [0043]), the first control instruction being used to control a first switch unit (321-322) to conduct a first path constituted by an interface module (310) and a first charging unit (through 322); and
sending a second control instruction when the charging mode is the normal mode (para. [0040]), the second control instruction being used to control the first switch unit 
Regarding claim 18, Tian teaches wherein controlling the charging circuit to charge the battery unit according to the control instruction and the charging signal output by the external charging device comprises: controlling the first charging unit according to the first control instruction to directly charge the battery unit at a first charging speed according to the received charging signal; and controlling the second charging unit according to the second control instruction to directly charge the battery unit at a second charging speed according to the received charging signal, wherein the first charging speed is greater than the second charging speed (The battery is charged faster in the high voltage mode than in the low voltage mode. Para. [0026]).

Claims 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2018/0269697; “Zhang”).
Regarding claim 16, Zhang teaches a method for charging control applied to a device (figure 7) for charging control, the method comprising:
identifying a charging mode of an external charging device (adapter), and sending a control instruction correspondingly according to the charging mode (para. [0167]); and
controlling a charging circuit (12, 61) to charge a battery unit (13) according to the control instruction and a charging signal output by the external charging device (para. [0170]-[0173]).

As for claim 18, Zhang teaches wherein controlling the charging circuit to charge the battery unit according to the control instruction and the charging signal output by the external charging device comprises: controlling the first charging unit according to the first control instruction to directly charge the battery unit at a first charging speed according to the received charging signal; and controlling the second charging unit according to the second control instruction to directly charge the battery unit at a second charging speed according to the received charging signal, wherein the first charging speed is greater than the second charging speed (Para. [0171] discusses different charging speeds through the charging paths).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Sano et al. (US 2011/0050172; “Sano”).
Regarding claim 1, Sano teaches a device (figure 5) for charging control configured to power an electronic device (para. [0003]), the device comprising:
an interface module (310) configured to be connected to an external charging device (adapter; para. [0023]);
a battery unit (330);
a controller (charge control device) connected to the interface module, and configured to identify a charging mode of the external charging device and send a control instruction correspondingly according to the charging mode (para. [0028]);
a charging circuit (321-322) connected to the controller and the battery unit and configured to receive the control instruction, so as to charge the battery unit according to a charging signal output by the external charging device (para. [0029]).
Tian fails to teach the battery unit comprising a plurality of battery cells connected in series; and a voltage dividing circuit connected in series with the battery unit, and configured to divide an output voltage of the battery unit to obtain a power supply voltage suitable for powering the electronic device.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the battery unit of Tian with a plurality of battery cells and to use a voltage divider connected to the battery unit of Tian to generate a particular voltage for the electronic device because such a modification would have been merely exercising a well-known power supply circuit for an electronic device.
Regarding claim 8, Tian modified by Sano teaches wherein the voltage dividing circuit comprises a voltage divider circuit, input terminals of the voltage divider circuit are connected to the battery unit, an output terminal of the voltage divider circuit is connected to the electronic device, and the voltage divider circuit is configured to divide the output voltage of the battery unit into the power supply voltage, the power supply voltage is one Nth times the output voltage, wherein N is a number of the battery cells currently powering the electronic device (See structure in figure 1 of Sano).
Regarding claim 12, Tian teaches an electronic device (figure 5) comprising a system (para. [0003]) to be powered, further comprising a device for charging control, the device for charging control being configured to supply power to the system to be powered, wherein the device comprises:
an interface module (310) configured to be connected to an external charging device (adapter; para. [0023]);

a controller (charge control device) connected to the interface module, and configured to identify a charging mode of the external charging device and send a control instruction correspondingly according to the charging mode (para. [0028]);
a charging circuit (321-322) connected to the controller and the battery unit and configured to receive the control instruction, so as to charge the battery unit according to a charging signal output by the external charging device (para. [0029]).
Tian fails to teach the battery unit comprising a plurality of battery cells connected in series; and a voltage dividing circuit connected in series with the battery unit, and configured to divide an output voltage of the battery unit to obtain a power supply voltage suitable for powering the electronic device.
However, it is well-known to those of ordinary skill in the art to embody a battery of a charge device with a plurality of battery cells and to use a voltage divider to generate a particular voltage for an electronic device in a charge/discharge circuit. For example, see batteries 2-3 and voltage divider 7-8 in figure 1 of Sano.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embody the battery unit of Tian with a plurality of battery cells and to use a voltage divider connected to the battery unit of Tian to generate a particular voltage for the electronic device because such a modification would have been merely exercising a well-known power supply circuit for an electronic device.
Regarding claim 13, Tian teaches the electronic device comprising a mobile phone (para. [0003]), but fails to teach a backlight drive module, connected to a positive 
However, it is well-known to those of ordinary skill in the art to use a backlight drive module powered with a battery in a mobile phone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery in the mobile phone of Tian to power a backlight drive module because such a modification would have been merely implementing a well-known application of a battery in a mobile phone.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Sano and Carrier et al. (US 2006/0071643; “Carrier”).
As for claim 9, Tian teaches the device as claimed in claim 1, as detailed above, but fails to teach a balancing module connected to the battery unit configured to balance voltage signals among the plurality of battery cells.
However, it is well-known to those of ordinary skill in the art to balance voltages of a plurality of battery cells. For example, see para. [0009] of Carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a balancing module to balance the voltages of the battery cells of Tian because such a modification would have been merely implementing a well-known battery unit circuit.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Tian in view of Sano and Turner et al. (US 2003/0169022; “Turner”).
Regarding claims 10 and 11, Tian teaches the device as claimed in claim 1, as detailed above, but fails to teach an energy storage module comprising a supercapacitor connected in parallel with the battery unit, and is configured to store part of electric energy of the battery unit, so as to maintain the battery unit to normally supply power to the electronic device when the electronic device draws a preset current signal.
It is well-known to those of ordinary skill in the art to configure a power supply with a supercapacitor in parallel with a battery. For example, see figure 4 and para. [0064] of Turner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a supercapacitor in parallel with the battery of Tian because such a modification would have been merely implementing a well-known power supply circuit.

Claims 1-5, 8, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sano.
Regarding claim 1, Zhang teaches a device (figure 7) for charging control configured to power an electronic device (para. [0002]-[0003]), the device comprising:
an interface module (11) configured to be connected to an external charging device (adapter; para. [0167]);
a battery unit (13) comprising a plurality of battery cells connected in series (see multiple cells 13);

a charging circuit (12, 61, and switch discussed in para. [0170]) connected to the controller (within 11) and the battery unit (13) and configured to receive the control instruction, so as to charge the battery unit according to a charging signal output by the external charging device (para. [0172]).
Zhang fails to teach a voltage dividing circuit connected in series with the battery unit, and configured to divide an output voltage of the battery unit to obtain a power supply voltage suitable for powering the electronic device.
However, it is well-known to those of ordinary skill in the art to use a voltage divider connected to a battery to generate a particular voltage for an electronic device in a charge/discharge circuit. For example, voltage divider 7-8 in figure 1 of Sano.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a voltage divider connected to the battery unit of Zhang to generate a particular voltage for the electronic device because such a modification would have been merely exercising a well-known power supply circuit for an electronic device.
As for claim 2, Zhang teaches wherein the charging circuit (12, 61, and switch discussed in para. [0170]) comprises:

a second charging unit (61) connected to the interface module (11) and the battery unit (13), and configured to receive the charging signal of the external charging device and charge the battery unit at a second charging speed (normal charging mode), wherein the first charging speed is greater than the second charging speed (para. [0173]); and
a first switch unit (See switch connected to control unit in para. [0170] for determining the charge path) connected to the controller, the first charging unit and the second charging unit, and configured to receive the control instruction to conduct a first path constituted by the interface module and the first charging unit or conduct a second path constituted by the interface module and the second charging unit.
Regarding claim 3, Zhang teaches wherein the charging mode comprises a fast charging mode or a normal mode, wherein: when the charging mode is the fast charging mode, the controller sends a first control instruction, and the first control instruction is used to control the first switch unit to conduct the first path constituted by the interface module and the first charging unit; and when the charging mode is the normal mode, the controller sends a second control instruction, and the second control instruction is used to control the first switch unit to conduct the second path constituted by the interface module and the second charging unit (See para. [0170]-[0173]).

Regarding claim 5, Zhang teaches wherein the second charging unit (61) comprises a step- up circuit (62), an input terminal of the step-up circuit is connected to the interface module, an output terminal of the step-up circuit is connected to the battery unit, and the step-up circuit is configured to receive the charging signal of the external charging device and step up the charging signal to obtain a charging voltage suitable for charging the battery unit (para. [0167]).
Regarding claim 8, Zhang modified by Sano teaches wherein the voltage dividing circuit comprises a voltage divider circuit, input terminals of the voltage divider circuit are connected to the battery unit, an output terminal of the voltage divider circuit is connected to the electronic device, and the voltage divider circuit is configured to divide the output voltage of the battery unit into the power supply voltage, the power supply voltage is one Nth times the output voltage, wherein N is a number of the battery cells currently powering the electronic device (See structure in figure 1 of Sano).
Regarding claim 12, Zhang teaches an electronic device (figure 7) comprising a system (para. [0003]) to be powered, further comprising a device for charging control, the device for charging control being configured to supply power to the system to be powered, wherein the device comprises:
an interface module (11) configured to be connected to an external charging device (adapter; para. [0167]);

a controller (within 11; para. [0170]) connected to the interface module, and configured to identify a charging mode of the external charging device and send a control instruction correspondingly according to the charging mode (Paths through 12 and 61 are chosen based on the charge mode of the adapter. Para. [0171]-[0172]);
a charging circuit (12, 61, and switch discussed in para. [0170]) connected to the controller (within 11) and the battery unit (13) and configured to receive the control instruction, so as to charge the battery unit according to a charging signal output by the external charging device (para. [0172]).
Zhang fails to teach a voltage dividing circuit connected in series with the battery unit, and configured to divide an output voltage of the battery unit to obtain a power supply voltage suitable for powering the electronic device.
However, it is well-known to those of ordinary skill in the art to use a voltage divider connected to a battery to generate a particular voltage for an electronic device in a charge/discharge circuit. For example, voltage divider 7-8 in figure 1 of Sano.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a voltage divider connected to the battery unit of Zhang to generate a particular voltage for the electronic device because such a modification would have been merely exercising a well-known power supply circuit for an electronic device.
Regarding claim 13, Zhang teaches the electronic device comprising a smart phone (para. [0003]), but fails to teach a backlight drive module, connected to a positive 
However, it is well-known to those of ordinary skill in the art to use a backlight drive module powered with a battery in a smart phone.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery in the mobile phone of Zhang to power a backlight drive module because such a modification would have been merely implementing a well-known application of a battery in a mobile phone.
As for claim 14, Zhang teaches wherein the charging circuit (12, 61, and switch discussed in para. [0170]) comprises:
a first charging unit (12) connected to the interface module (11) and the battery unit (13), and configured to receive the charging signal and directly charge the battery unit at a first charging speed (fast charging mode; para. [0173]);
a second charging unit (61) connected to the interface module (11) and the battery unit (13), and configured to receive the charging signal of the external charging device and charge the battery unit at a second charging speed (normal charging mode), wherein the first charging speed is greater than the second charging speed (para. [0173]); and
a first switch unit (See switch connected to control unit in para. [0170] for determining the charge path) connected to the controller, the first charging unit and the second charging unit, and configured to receive the control instruction to conduct a first path constituted by the interface module and the first charging unit or conduct a second path constituted by the interface module and the second charging unit.
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sano and Carrier.
As for claim 9, Zhang teaches the device as claimed in claim 1, as detailed above, but fails to teach a balancing module connected to the battery unit configured to balance voltage signals among the plurality of battery cells.
However, it is well-known to those of ordinary skill in the art to balance voltages of a plurality of battery cells. For example, see para. [0009] of Carrier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a balancing module to balance the voltages of the battery cells of Zhang because such a modification would have been merely implementing a well-known battery unit circuit.


Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Sano and Turner.
Regarding claims 10 and 11, Zhang teaches the device as claimed in claim 1, as detailed above, but fails to teach an energy storage module comprising a supercapacitor connected in parallel with the battery unit, and is configured to store part of electric energy of the battery unit, so as to maintain the battery unit to normally supply power to the electronic device when the electronic device draws a preset current signal.
It is well-known to those of ordinary skill in the art to configure a power supply with a supercapacitor in parallel with a battery. For example, see figure 4 and para. [0064] of Turner.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place a supercapacitor in parallel with the battery of Zhang because such a modification would have been merely implementing a well-known power supply circuit.

Allowable Subject Matter
Claims 6, 7, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art references of record, Tian and Zhang, fail to teach:
“wherein the device further comprises a plurality of second switch units connected to the charging circuit and the battery unit, and the plurality of second switch units are connected to the plurality of battery cells to form a plurality of charging branches, wherein: the controller is further configured to send a switching instruction when the second path constituted by the interface module and the second charging unit is conducted, and the second switch units are configured to turn on or turn off a charging branch where one of the battery cells is located according to the switching instruction, and the charging branch at least comprises two of the battery cells.”, as set forth in claim 6; and
“sending a switching instruction when the second path constituted by the interface module and the second charging unit is conducted by the first switch unit; and turning on or turning off a charging branch where one of a plurality of battery cells is located according to the switching instruction, the charging branch at least comprising two of the plurality of battery cells, wherein the charging branch is constituted by a plurality of second switch units and the plurality of battery cells.”, as set forth in claim 19.

Conclusion
The prior art made of record and not relied upon teaches charging control circuits for electronic devices, comprising: interfaces, batteries, controllers, charging circuits, and voltage dividers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 18, 2022